Citation Nr: 0627319	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, status post right knee replacement, to include as 
secondary to service-connected arthritis of the left knee, 
status post left knee replacement.

2.  Entitlement to a temporary total evaluation for a period 
of treatment of the right knee requiring convalescence 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978 and 
from November 1978 to November 1982.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1996 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The veteran and his fiancée testified in support of these 
claims at a hearing held before the undersigned in January 
2001, in Washington D.C.  In February 2001 and October 2005, 
the Board remanded these claims to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C.  

For the reasons that follow, the Board again REMANDS these 
claims to the RO via AMC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  The VCAA 
provides that VA must notify a claimant of the evidence 
necessary to substantiate his claim and assist a claimant in 
obtaining and fully developing all of the evidence relevant 
to his claim.  In this case, VA has not yet satisfied its 
duties to notify and assist the veteran; therefore, to 
proceed in adjudicating his claims would prejudice him in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a 
cla
ima
nt
a medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
suc
h 
an
examination is necessary.  

At present, the claims file includes multiple opinions 
add
res
sin
g 
the 
eti
olo
gy 
of 
the
veteran's right knee disorder, but these opinions are 
ins
uff
ici
ent 
to 
dec
ide 
the
veteran's claim for service connection.  In April 2004, the 
Board endeavored to obtain all necessary medical information 
to decide the claim by referring this case to Veterans Health 
Administration expert.  The Board requested such expert to 
provide an opinion concerning the etiology of the veteran's 
right knee disorder.  The expert rendered such an opinion in 
December 2004, but again, as the veteran and his 
representative have since pointed out, such opinion is 
insufficient to decide the veteran's service connection 
claim.  

First, the opinion is based on an inaccurate factual premise.  
Therein, the expert indicates that there are no notes in the 
claims file dated prior to 1995, which reference the 
veteran's right knee.  This finding is incorrect as the 
claims file includes a notation of an August 1986 right knee 
injury.  Second, the opinion does not include a response to 
the Board's question of whether the veteran's service-
connected left knee disability causes a greater degree of 
impairment (aggravation) of any right knee disability 
identified.  Inasmuch as this is the veteran's primary 
contention, a response to this question is needed.  Third, 
the last paragraph of the opinion is unclear.  The expert 
writes, "It is my opinion that although the patient has 
severe disability of the right knee due to a fracture of the 
femur, post knee arthroplasty, that the left knee has any 
relation to the arthritis developed in the right knee, post-
surgery, as the patient claims happened after he was 
discharged from active duty."  

Since VA associated this opinion with the claims file, the 
veteran and his representative have questioned the 
credibility of the expert (identified as a physician) and 
have taken issue with the fact that such opinion was not sent 
on VA letterhead.  They allegedly called the VA facility 
where the opinion originated and was told that there is no 
physician there who has the expert's name.  In light of the 
foregoing, further medical inquiry is needed.

Second, in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. 
§ 5103(A), 38 C.F.R. § 3.159(b) and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
488.  

In this case, the RO sent the veteran VCAA notice during the 
cou
rse 
of 
thi
s
appeal.  Such notice, however, did not discuss disability 
rat
ing
s 
or 
eff
ect
ive 
dat
es.
VA should thus correct this procedural deficiency on remand 
by 
sen
din
g 
the 
vet
era
n
more comprehensive VCAA notice pertaining to his claims, 
whi
ch 
com
pli
es 
wit
h
the Court's holdings, noted above.

Finally, because the veteran is not now service connected for 
a right knee disorder, the Board defers deciding the claim of 
entitlement to a temporary total evaluation for a period of 
treatment of the right knee requiring convalescence pursuant 
to 38 C.F.R. § 4.30  Such claim is inextricably intertwined 
with the veteran's claim of entitlement to service connection 
for a right knee disorder.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice that 
satisfies the requirements of the Court's 
holdings in Quartuccio, Pelegrini II and 
Dingess/Hartman.

2.  Afford the veteran a VA orthopedic 
examination for the purpose of determining 
the etiology of any right knee disorder 
shown to exist.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask him to 
confirm in his written report that he 
conducted such a review. Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any right knee 
disorder shown to exist, 
including, if appropriate, 
arthritis;

b) opine whether such disorder 
is at least as likely as not 
related to the veteran's active 
service;

c) opine whether such disorder 
is at least as likely as not 
related to the veteran's 
service-connected left knee 
disorder;

d) if such disorder is not 
related to the veteran's 
service or his service-
connected left knee disorder, 
opine whether such disorder is 
aggravated by the veteran's 
service-connected left knee 
disorder; and



e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  Consider the veteran's service 
connection claim pursuant to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) 
(holding that when aggravation of a 
veteran's nonservice-connected condition 
is proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over and 
above the degree of disability existing 
prior to the aggravation).  If either 
claim is denied, provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



